Citation Nr: 1549315	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left ankle condition.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for irritable bowel syndrome (IBS), also claimed as enteritis.

9.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2003 to January 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for a bilateral knee condition.  The Veteran did not appeal the rating decision and it is now final.
 
2.  The evidence associated with the claims file subsequent to the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection a bilateral knee condition.

3.  The currently diagnosed right and left knee conditions were not incurred in service, and are not otherwise related to service.

4.  The currently diagnosed right and left ankle conditions were not incurred in service, and are not otherwise related to service.

5.  The currently diagnosed peripheral neuropathy of the right and left lower extremities were not incurred in service, and are not otherwise related to service.

6.  The currently diagnosed IBS was not incurred in service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied service connection for a bilateral knee condition, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 
 
2.  The criteria for reopening the claim for service connection for a bilateral knee condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for right and left knee conditions have not been met. 3 8 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for right and left ankle conditions have not been met. 3 8 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for peripheral neuropathy of the right and left lower extremities have not been met. 3 8 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for IBS have not been met. 3 8 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in December 2009, January 2011, and February 2012.   These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in for her knee and ankle conditions in February 2010 and December 2012.  She was provided an additional VA medical opinion on her ankles in April 2014.  She had examinations for her peripheral neuropathy conditions in March 2012 and her IBS in February 2012.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145   (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for a bilateral knee condition was previously considered and denied by the RO in an October 2007 rating decision, which found that there was no currently diagnosed knee disability.  The Veteran was notified of that decision and of her appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the October 2007 rating decision became final includes medical evidence and examinations indicating that there is a currently diagnosed bilateral knee condition. 

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence shows a current disability.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a bilateral knee condition.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Service Connection for Right and Left Knee and Ankle Conditions

Generally where the Board reopens a claim that the AOJ did not, remand is required for AOJ consideration. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, however, review of the February 2014 supplemental statement of the case reflects the RO reopened the claim for service connection for the bilateral knees and considered both claims on the merits.  Accordingly, the Board can proceed with adjudication of the claims.  

The Veteran contends that she has right and left knee and ankle conditions as a result of her active duty service.  Specifically, she stated in July 2011 that her MOS as an Avionics Technician required her to jump in and out of airplane cargo bay doors.  She asserts that the repeated stress caused her current knee and ankle conditions.  A March 2014 statement from her representative suggested that the bilateral ankle condition may have been caused or aggravated by her service connected pes planus.  

Service treatment records show that she reported knee and ankle pain in June 2003.  There were no clinical findings or diagnoses at that time.  Bone scans conducted in October 2003 were negative.  

A February 2010 VA examination shows that the knees and ankles were tender.  Range of motion testing revealed no limitation of motion in the ankles, and pain upon testing of the knees.  X-ray findings of the knees and ankles were negative.  

A January 2011 private treatment note by Dr. M.P.R. shows that the Veteran presented "with complaints of sudden onset of frequent episodes of severe bilateral knee, bilateral ankle and bilateral foot pain, described as sharp and aching, non-radiating...  Pain started while pt was in the military, she had x-rays 2yrs ago, but does not recall a definitive diagnosis.  The patient presents with complaints of moderate swelling, starting 2 years ago."

In December 2012 she reported that her knees and ankles hurt and it is painful to walk.  She again reported that she was an avionics technician in service and her job required jumping in and out of the plane through the cargo door.  Running and marching also put pressure on her joints.  X-ray findings of the knees revealed mild degenerative joint disease, bilaterally, with medial joint space narrowing and mild subchondral sclerosis along the medial tibial plateau.  For the ankles, there was no limitation of motion and x-ray findings were negative.  The examiner opined that the current knee and ankle symptoms were not related to complaints of knee and ankle pain in service.  The rationale was that the in-service complaints were related to overuse, not a specific injury.  Based on her own reports and the negative bone scans in 2005 and 2006, the reported knee and ankle pain was not caused by an underlying diagnosis.  The examiner further stated that in January 2011, Dr. M.P.R., relying on the Veteran's reports, related the current ankle problems to 2009, two years after separation from service.  

The Veteran was afforded another VA opinion in April 2014 to address her claim that the ankle condition was caused or aggravated by a service-connected foot condition.  The VA examiner opined that it was not, stating that, "the Veteran's ankle difficulties actually began with her post service employment with the heavy lifting employment, exacerbated by her obesity.  The Veteran was noted to have bilat mild asymptomatic pes planus upon entry into the service.  It remained asymptomatic, as were the ankles, at the time of discharge.  In 2010, during a C&P exam, veteran was noted to have a normal gait, but some Achilles's tendon bowing and callus formation on the soles of the feet consistent with the noted pes planus.  No mention of symptomatic ankles was made at that time.  A second C&P exam for pes planus was obtained in 12/2012, roughly three years after leaving the heavy lifting employment and over two years since the prev C&P exam, and the calluses are gone, there is no bowing of the Achilles's tendons, gait is still normal, and the ankles just have subjective pain, no TTP or any other objective finding of a disease process.  The bilat ankle pain onset is associated with the heavy lifting employment, there has been no progression of the pes planus, there has been no progression of an ankle condition, and there has been no aggravation of the ankles due to the pes planus."

The only evidence linking the current conditions to service or a service-connected disability is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of knee and ankle pain that she may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, she is not competent to medically relate her current symptoms to isolated complaints of knee and ankle pain in service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated she has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore her opinion as to the etiology of her condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Further, x-rays of the knees and ankles were negative in February 2010, indicating that the current conditions did not manifest until more than three years after separation from service.

The Board finds that, in light of the affirmative evidence of record indicating that the in-service complaints of pain resolved and the current knee and ankle conditions are not related to service, the Veteran's statements made in pursuit of compensation regarding the etiology of her disabilities are not credible.  Rather, the competent evidence of record shows that the current conditions are due to post-service injuries and repetitive stress.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for left and right knee and ankle conditions, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran contends that her current peripheral neuropathy had its onset in service, but has made no specific claims as to any underlying cause.  Service treatment records are negative for documentation of neuropathy or documentation of lower extremity paresthesias.  

February 2011 private treatment records from Dr. M.P.R. reveal that the Veteran presented with complaints of sudden onset of intermittent episodes of moderate bilateral leg pain.  She reported that the condition began two years ago, or in 2009, and was not caused by any known event.  The only risk factor listed by Dr. M.P.R. was obesity.  In March 2011, Dr. M.P.R. provided a diagnosis of mild sensory neuropathy.  

At a March 2012 VA examination, the Veteran reported noticing symptoms of neuropathy which began in the service in 2005 with physical training and physical activities.  She reported noting pain and paresthesias in her lower extremities.  The examiner opined that the current peripheral neuropathy is not related to service.  The rationale was that, "the service medical records are negative for documentation of neuropathy.  The Veteran denied numbness and tingling at her separation exam in December 2006.  She was diagnosed with mild sensory neuropathy several years later in 2011.  Mild repetitive trauma claimed by the Veteran as (jumping in and out of aircraft cargo bay doors as an aviation technician) would not contribute to her peripheral sensory neuropathy.  Also if the Veteran had repetitive injury the symptoms would have presented in the service at the time of injury and not several years later.  The Veteran also has a more diffuse peripheral neuropathy involving various small nerve endings involving the bilateral lower extremities and not a mononeuropathy which could be attributed to a specific nerve injury."  The examiner noted that the results of the examination were discussed with a doctor of neurology.  

Thus, the only evidence linking the current conditions to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of numbness and tingling that she may have experienced at any time.  See Layno, 
6 Vet. App. 465, 470.  As a layperson, however, she is not competent to medically relate her current neuropathy to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated she has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of neurology, types of diseases affecting the nerves and generally requires interpretation of diagnostic testing.  Therefore her opinion as to the etiology of her condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board finds that, in light of the affirmative evidence of record indicating that there were no complaints of numbness or tingling in service and the current neuropathy conditions are too remote to be considered related to service, the Veteran's statements made in pursuit of compensation regarding the etiology of her disabilities are not credible.  Rather, the competent evidence of record shows that the current condition is more likely due to obesity.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the left and right lower extremities, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for IBS

The Veteran contends that currently diagnosed IBS is related to service.  In a March 2014 statement, she asserts that in-service complaints of gastrointestinal issues, diagnosed as enteritis at that time, were early manifestations of the current IBS.  Chronological records of medical care in service show a past history of enteritis.

The Veteran was afforded a VA examination in February 2012.  She reported that her stomach condition had its onset in 2004, during service.  She reported that she has not received any treatment for the condition.  The examiner provided a diagnosis of IBS.  The VA examiner opined that it is less likely than not that the currently diagnosed IBS is related to the enteritis noted in service.  The rational was that the "Veteran was seen for upper GI pain x 2 days, with one episode of vomiting on 07/04/2004 at 72nd Medical Group.  Enteritis is a diagnosable condition with a clear etiology.  It is a self-limiting infectious process, with an infectious host.  Irritable Bowel Syndrome is a diagnosable condition with an unknown etiology, it is an inflammatory condition of colon.  They are two distinct condition and enteritis does not cause future IBS."

The only evidence linking the current condition to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of gastrointestinal problems that she may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, she is not competent to medically relate her current symptoms to the finding of enteritis in service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated she has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the gastrointestinal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore her opinion as to the etiology of her condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board finds that, in light of the affirmative evidence of record indicating that the in-service enteritis resolved and the current IBS is not related to service, the Veteran's statements made in pursuit of compensation regarding the etiology of her stomach problems are not credible.  Rather, the competent evidence of record shows that the current condition is unrelated to enteritis in service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for IBS, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee condition is reopened.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a left ankle condition is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for IBS is denied.


REMAND

The Veteran was last afforded a VA audiology examination in February 2012.  The clinical findings at that time did not reveal a hearing loss disability for VA purposes.  Significantly, although the VA audiologist noted that it was less likely the condition was related to service, the VA audiologist opined that a threshold shift during service was caused by the conceded in-service noise exposure.  In light of the length of time since the last examination and the examiner's statement that the decrease in hearing acuity during service was due to in-service noise exposure, the Board finds that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner.  The examiner is requested to perform audiometric testing to determine whether the Veteran has a current hearing loss disability, and to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hearing loss disability is related to service.  The examiner is asked to specifically discuss the threshold shift in service.

2.  Thereafter, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


